Exhibit 10.8

 

 

 

 

 

 

 

 

 

 

[gpvyos1k14qw000001.jpg]

 

 

Amended and Restated
DC SERP for Designated
executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012,
July 30, 2013, December 7, 2014, December 7, 2016 and further on January 1, 2019

 

 

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

Table of Contents

 

1.

Introduction1

 

 

2.

Definitions1

 

 

3.

Retirement10

 

 

4.

Non-Vested Termination of Employment10

 

 

5.

Vested Termination10

 

 

6.

Death10

 

 

7.

Disability11

 

 

8.

Administration11

 

 

9.

Funding11

 

 

10.

Non-Alienation of Benefits13

 

 

11.

Conflicts or Inconsistencies13

 

 

12.

Amendments13

 

 

13.

General Provisions13

 

Appendix

 

 

 

 

 

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

1.

Introduction

1.1

The present document constitutes the DC SERP for Designated Executives of
Domtar, hereinafter called the “DC SERP”.

1.2

The purpose of the DC SERP is to provide designated executives of the Company
with additional retirement benefits in excess of those that may be payable in
accordance with the provisions of the Base Plans, as defined below.

1.3

The DC SERP effective date is March 7, 2007.

1.4

On September 1, 2012, the DC SERP was amended and restated in order to allow
designated employees transferred to Attends Healthcare Products, Inc. to
continue participation in the DC SERP.

1.5

On July 30, 2013, the DC SERP was amended and restated in order to clarify the
treatment of employees with service both in Canada and the US and to clarify the
treatment of employees no longer meeting the Member criteria.

1.6

On December 7, 2014, the DC SERP was amended and restated in order to exclude
employees transferred to the DC SERP for Designated Executives of Domtar
Personal Care.

1.7

On December 7, 2016, the DC SERP was amended and restated in order to provide
funding for Members other than U.S. Taxpayers in the form of a Letter of Credit
held in a retirement compensation arrangement, and to adopt claims procedures
for U.S. Taxpayers.

1.8

On January 1, 2019, the DC SERP is being amended and restated in order to
reflect changes in the record-keeping arrangement and in the definition of
Notional Return.

2.

Definitions

2.1

Annual Contribution Credit: for a given calendar year, and subject to Section
2.31,

 

a)

For a Member employed in Canada: the excess, if any, of eleven percent (11%) of
the Member’s Earnings during the calendar year over:

 

i)

For a member of the DC Option under the Base Canadian Pension Plan: Company’s
contribution to the Base Canadian Pension Plan with respect to the period of
that calendar year as a Member of the DC SERP, assuming that the Member would
have elected to contribute to the Base Canadian Pension Plan such amount that
would result in the maximum Company contribution; and

1

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

 

ii)

For a member of the DB Option under the Base Canadian Pension Plan: the Pension
Adjustment of the Member, reduced by the Member’s contribution to the DB Option
of the Base Canadian Pension Plan, both with respect to the period of that
calendar year as a Member of the DC SERP.

 

b)

For a Member employed in the United States: the excess, if any, of the
percentage of the Member’s Earnings applicable under the Base U.S. Savings Plan
for an employee of the same age joining that plan on or after January 1, 2008,
as may be amended from time to time, over the sum of Company’s contribution to
the Base U.S. Savings Plan and of the credit to the Member for the calendar year
under the Base U.S. Pension Plan, if any, in respect of the period of the
calendar year as a Member of the DC SERP. For the purposes of this paragraph, a
Member who is a U.S. Taxpayer is assumed to contribute to the Base U.S. Savings
Plan such amount that would result in the maximum Company contribution.

Notwithstanding the above, the Annual Contribution Credit for 2007, for
executives who were promoted to salary level 26 or over before March 7, 2007 and
who became Members of the DC SERP on March 7, 2007, shall be equal to 10/12ths
of the amount that would have been calculated above if the DC SERP had been in
effect for the entire calendar year.

Annual Contribution Credits are credited by the Company to the DC SERP Notional
Account at the end of the calendar year for which they have been determined, or
upon Separation from Service if earlier. Commencing in 2009, Annual Contribution
Credits shall only be credited in respect of periods of time in which the
executive is earning benefits under the applicable Base Plans, depending on
country of employment. For each calendar year after 2012, the Annual
Contribution Credit for the year shall only be determined with respect to the
period of that calendar year throughout which the DC SERP Member meets the
eligibility requirements as defined in Section 2.15.

 

Annual Contribution Credits are invested in the Notional Investment Options in
accordance with Section 2.15.

2.2

Base Canadian Pension Plan: the Domtar Pension Plan for Non-Negotiated
Employees, as may be amended from time to time.

2.3Base Plans: subject to Section 2.31,

a)For a Member employed in Canada: the Base Canadian Pension Plan

 

b)

For a Member employed in the United States: the Base U.S. Pension Plan and the
Base U.S. Savings Plan.

2

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

2.4

Base U.S. Pension Plan: the Domtar U.S. Salaried Pension Plan, as may be amended
from time to time.

2.5

Base U.S. Savings Plan: the Domtar U.S. Salaried 401(k) Plan, as may be amended
from time to time.

2.6Board: the Board of Directors of Domtar Corporation.

2.7Code: the U.S. Internal Revenue Code of 1986, as amended.

2.8

Company: means Domtar Paper Company LLC, Domtar Inc., Domtar Industries LLC,
E.B. Eddy Paper Inc., Domtar A.W. LLC and Ariva Distribution Inc.

2.9

DC SERP Notional Account: shall, at any date whatsoever, be the sum of the
notional Annual Contribution Credits and of the Notional Returns in the name of
the Member under the DC SERP.

Notwithstanding the above, the DC SERP Notional Account for a Transfer Member
shall be transferred to the DC SERP for Designated Executives of Domtar Personal
Care as at the end of the year of the Transfer Date. However in the event of a
Separation of Service and payment of benefits prior to the end of the year of
the Transfer Date, the transfer shall occur as of the date of the payment of
benefits. For greater certainty, the amount transferred shall include the Annual
Contribution Credit for the calendar year. Upon such transfer, the Transfer
Member shall have no more entitlement under the DC SERP.

2.10Default: shall have the meaning given to it in the Trust Agreement.

2.11Earnings: subject to Section 2.31,

 

a)

For a Member employed in Canada: Earnings as defined under the Base Canadian
Pension Plan in respect of periods in which the executive is a Member of the DC
SERP.

 

b)

For a Member employed in the United States: Compensation as defined under the
Base U.S. Savings Plan in respect of periods in which the executive is a Member
of the DC SERP.

 

c)

For a Member with employment periods in Canada and the United States: with
respect to an Annual Contribution Credit to be contributed or deemed contributed
based on the Base Canadian Pension Plan, Earnings as defined under the Base
Canadian Pension Plan, and with respect to an Annual Contribution Credit to be
contributed or deemed contributed based on the Base U.S. Pension Plan or the
Base U.S. Savings Plan, Compensation as defined under the Base U.S. Savings
Plan.

3

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

Notwithstanding the above, Earnings for 2007 for executives who were promoted to
salary level 26 or over before March 7, 2007 and who became Members on March 7,
2007 shall be equal to the amount that would have been determined above if the
DC SERP had been in effect for the entire calendar year.

2.12HR Committee: the Human Resources Committee of the Board.

2.13

Management Committee: means the management committee of Domtar Corporation.

2.14Member:

 

a)

A U.S. or Canadian executive of the Company from the date his salary grade is 26
or above in accordance with the Company’s compensation scales, but not before
March 7, 2007, and who is accruing benefits under the DC SERP; or

 

b)

Any other U.S. or Canadian executives of Domtar Corporation and any of its
subsidiaries or affiliated companies as recommended by the Management Committee
or its designee.

Notwithstanding the above, an executive covered under a grandfathered SERP
arrangement is not a Member of the DC SERP. For convenience, a list of such
executives covered under a grandfathered SERP arrangement as of March 7, 2007 is
included in the Appendix. Transfer Member will cease to be a Member of the DC
SERP as of his Transfer Date.

2.15

Notional Investment Options: unless not administratively feasible, the Company
shall provide the same notional investment options to Members as are provided
under the Base Plans.

On January 1, 2019, the Member’s DC SERP Notional Account shall be notionally
invested by the Record-keeper in the notional investment option selected by the
Member for the 2018 plan year. Thereafter, the Member may elect to change how
the Member’s DC SERP Notional Account is notionally invested by the
Record-keeper by making an election as to the proportional allocation between
the Notional Investment Options made available by the Company, subject to the
terms of the Record-keeping Agreements and any rules prescribed by the Company.
The Company shall not be responsible for the performance of the Notional
Investment Options offered.

The Company reserves the right to change the Notional Investment Options offered
under the DC SERP at any time, and from time to time, at its sole discretion.

 

4

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

A Member’s investment directions shall be made on-line, in writing, by phone or
in such other manner as may be acceptable to the Company and the Record-keeper,
and within the time frame prescribed by the Company. Such directions will
continue to be in force until changed by the Member.

In the absence of direction provided by the Member or if the direction does not
fully address the entirety of the Member’s DC SERP Notional Account, the balance
of the Member’s DC SERP Notional Account shall, pending receipt of such
direction, be notionally invested in the Notional Investment Option that is the
same as the default fund under the applicable Base Plan.

2.16

Normal Retirement Date: with respect to a Member, the first day of the month
coinciding with or immediately following the Member’s sixty-fifth (65th)
birthday.

2.17

Notional Return: for a given calendar year prior to 2019, the Annual Credited
Notional Return as defined in the DC SERP prior to the January 1, 2019
restatement.

For a given calendar year beginning on or after January 1, 2019, and subject to
Section 2.31, for all Members, Notional Return means, with respect to each DC
SERP Notional Account, the notional interest, notional dividends, notional gains
or losses allocated to the DC SERP Notional Account during the year based on the
Members’ notional investment options. Notional Returns will be allocated through
the last day of the month preceding the month in which the value of the DC SERP
Notional Account is paid.

Notional Returns will be net of all reasonable fees and expenses.

2.18

Pension Adjustment: shall mean the pension adjustment as defined under the
Income Tax Act (Canada), for purposes of determining a deemed value to the DB
Option of the Base Canadian Pension Plan.

2.19

Record-keeper: means a licensed annuity provider, a trust company or an
investment management company, including any combination or successors thereof
appointed by the Company to administer the DC SERP Notional Accounts.

2.20

Record-keeping Agreements: means any agreement or agreements now or hereafter
executed between the Company and the Record-keeper for purposes of this DC SERP.

2.21

Refundable Tax: shall have the meaning given to it in the Trust Agreement.

2.22

Section 409A: section 409A of the Code and the rules, regulations and guidance
promulgated thereunder.

 

5

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

2.23Separation from Service: occurs (or a Member Separates from Service) when

 

a)

For a U.S. Taxpayer: the Member ceases to be employed by the Company and all
entities considered a single employer with the Company under Code Sections
414(b) and (c) as a result of the Member’s death, retirement, or other
termination of employment. Whether a Separation from Service takes place is
based on all the relevant facts and circumstances and determined in accordance
with U.S. Treas. Reg. 1.409A-1(h)(1);

 

b)

For a Member other than a U.S. Taxpayer: the Member ceases to be employed by the
Company and any of its subsidiaries or affiliated companies as a result of the
Member’s death, retirement, or other termination of employment.

2.24

Transfer Date: the date a Member becomes covered under the DC SERP for
Designated Executives of Domtar Personal Care.

2.25

Transfer Member: a Member who becomes covered under the DC SERP for Designated
Executives of Domtar Personal Care.

2.26

Trust Agreement: the agreement between the Company or a subsidiary or affiliated
company and a Trustee, as may be entered into in accordance with Section 9 of
the DC SERP.

2.27Trust Fund: shall have the meaning given to it in the Trust Agreement.

2.28Trustee: the trustee party to the Trust Agreement.

2.29U.S. Taxpayer: a Member who

a)Is a U.S. citizen; or

b)Is a foreign national/U.S. permanent resident (“green card” holder); or

 

c)

Is a foreign national who meets the “substantial physical presence” test during
an applicable calendar year; or

 

d)

Is a “dual status” individual and either

 

i)

Who declares that he is a U.S. Taxpayer (under a), b), or c) above); or

 

ii)

Who the Company determines is a U.S. Taxpayer (under a), b), or c) above).

 

6

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

 

e)

Is subject to U.S. federal income tax under the terms of the Canada-United
States Tax Convention (1980) and the Protocols in effect thereunder; or

 

f)

Whose benefits under this DC SERP are otherwise subject to taxation in the U.S.

Notwithstanding the foreign Member’s declaration of U.S. Taxpayer status, and
unless proven otherwise, if the Company’s payroll, human resources, or other
records indicate that the Member is a U.S. Taxpayer, then the Member shall be
deemed to be a U.S. Taxpayer for the purposes of the DC SERP.

2.30

For the purposes of the present document, the terms DB Option and DC Option
shall have the meaning given to them in the Base Canadian Pension Plan.

2.31For the purposes of the present document:

 

a)

If a Member has periods of employment in both Canada and the United States,
then, except as expressly provided otherwise, the provisions of the present
document with respect to Members employed in Canada shall apply with respect to
such periods as the Member is employed in Canada and the provisions of the
present document with respect to Members employed in the United States shall
apply with respect to such periods as the Member is employed in the United
States;

 

b)

A Member shall be considered to be employed in the country of the Member’s
primary payroll location unless the Member and the Company agree otherwise;

 

c)

In no event shall a Member be deemed to be employed in two locations
simultaneously;

 

d)

Except as provided in Section 2.31e) below, a Member shall accrue an Annual
Contribution Credit in a calendar year determined on the basis of the provisions
applicable in respect of employment in the country of the Member’s primary
payroll location at the commencement of the applicable calendar year; and

 

 

 

 

7

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

 

e)

In the event that a Member who is not a U.S. Taxpayer as of the commencement of
the applicable calendar year and for the three years prior to that year (i) has
periods of employment in both Canada and the United States during that year,
(ii) accrues benefits in the Base Plans of the two countries during that year,
(iii) is entitled to make an initial deferral election in that year under U.S.
Treas. Reg. § 1.409A-2(c), and (iv) the actual aggregate Company contributions
to the Base Plans of the two countries for the Member with respect to that year
are greater than the maximum Company contribution that would have been made had
the Member remained in the country of the Member’s primary payroll location at
the commencement of that year, then that year’s Annual Contribution Credit for
such Member shall be the excess, if any (such excess, the "Transition
Contribution"), of (A) the sum of (i) eleven percent (11%) of the Member’s
Earnings from employment in Canada during the calendar year and (ii) the
percentage of the Member’s Earnings from employment in the United States during
the calendar year applicable under the Base U.S. Savings Plan (as amended from
time to time) for an employee of the same age joining that plan on or after
January 1, 2008, over (B) the sum of (i) for a member of the DC Option under the
Base Canadian Pension Plan: the Company’s contribution to the Base Canadian
Pension Plan with respect to the period of that calendar year as a Member of the
DC SERP while employed in Canada, (ii) for a member of the DB Option under the
Base Canadian Pension Plan: the Pension Adjustment of the Member for the year
with respect to the Company, reduced by the Member’s contribution to the DB
Option of the Base Canadian Pension Plan, both with respect to the period of
that calendar year as a Member of the DC SERP while employed in Canada and (iii)
the sum of Company’s contribution to the Base U.S. Savings Plan and of the
credit to the Member for the calendar year under the Base U.S. Pension Plan, if
any, with respect to the period of the calendar year as a Member of the DC SERP
while employed in the United States. For the purposes of Section 2.11 (c) and
with respect to the applicable calendar year referred to in this Section 2.31
(e), the Annual Contribution Credit deemed contributed for the year based on the
Base Canadian Pension Plan shall equal the Applicable Canadian Percentage of the
Transition Contribution and the Annual Contribution Credit deemed contributed
for the year based on the Base U.S. Pension Plan and the Base U.S. Savings Plan
shall equal the Applicable U.S. Percentage of the Transition Contribution. For
purposes of this Section 2.31 (e), the “Applicable Canadian Percentage” shall
mean the percentage obtained by dividing (i) the Company’s actual contributions
to the Base Canadian Pension Plan for the Member in the applicable calendar year
by (ii) the Company’s aggregate contributions to the Base Plans of the two
countries for the Member in that year, and the “Applicable U.S. Percentage”
shall mean the percentage obtained by dividing (i) the Company’s actual
contributions to the Base U.S. Pension Plan and the Base U.S. Savings Plan for
the Member in the applicable calendar year by (ii) the Company’s contributions
to the Base Plans of the two countries for the Member in that year.

8

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

3.

Retirement

A Member who Separates from Service on or after age 55, after completing two (2)
years of service as a Member shall receive as soon as practicable from the
Company in accordance with the DC SERP, a lump sum payment equal to his DC SERP
Notional Account. For a U.S. Taxpayer, such payment shall be made within 90 days
following the six (6) month anniversary of the date of Separation from Service
and on the same day that benefits under the DB SERP for Management Committee
Members of Domtar are paid to the U.S. Taxpayer, if any.

A Member, other than a U.S. Taxpayer, may instead irrevocably elect in writing,
prior to the first payment of his benefits, to receive the payment of his DC
SERP Notional Account over a period not exceeding 10 years in annual
installments. The first payment is due upon his retirement date and is equal to
his DC SERP Notional Account divided by the number of payments he has elected.
Subsequent payments are made on each anniversary of the retirement of the Member
in an amount equal to the remaining DC SERP Notional Account value as at the end
of the month that is one month preceding the next anniversary, divided by the
number of remaining payments he has elected. For more certainty, this paragraph
does not apply to a U.S. Taxpayer.

4.

Non-Vested Termination of Employment

A Member who Separates from Service, for a reason other than death, before
completing two (2) years of service as a Member is not entitled to any benefit
under the DC SERP.

5.

Vested Termination

A Member who Separates from Service, for a reason other than death, prior to age
55 after completing two (2) years of service as a Member shall receive as soon
as practicable from the Company in accordance with the DC SERP, a lump sum
payment equal to his DC SERP Notional Account. For a U.S. Taxpayer, such payment
shall be made within 90 days following the six (6) month anniversary of the date
of Separation from Service and on the same day that benefits under the DB SERP
for Management Committee Members of Domtar are paid to the U.S. Taxpayer, if
any.

6.

Death

If a Member Separates from Service by reason of death, his estate shall receive
from the Company, in accordance with the DC SERP, a lump sum payment equal to
his DC SERP Notional Account. Any such payment shall be made within 90 days of
the date of the Member’s death.

 

 

9

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

7.

Disability

A Member who is considered disabled under the Base Plans, and who continues, on
that basis, to accrue credited service, pension credits, or company
contributions under such Base Plans, as the case may be, shall continue to
accrue Annual Contribution Credits for the purposes of the DC SERP, on the basis
of his salary rate at the time his disability began.

Benefits will only be paid from the DC SERP upon the Member’s actual Separation
from Service, as described in Sections 3, 4, 5 or 6 above, as applicable.

8.

Administration

The HR Committee is responsible for the administration of the DC SERP, the
supervision of its application and the interpretation of its provisions.

With respect to a Member other than a U.S. Taxpayer, the HR Committee may, at
its discretion, approve other settlement options of benefits payable under this
DC SERP. For more certainty, this paragraph does not apply to a U.S. Taxpayer.

9.

Funding

This Section 9 does not apply to U.S. Taxpayers.

a)

The Company shall arrange for the issuance of a new Letter of Credit, or the
renewal of an existing Letter of Credit, in accordance with this Section 9, and
in accordance with the Trust Agreement, in respect of benefits payable under the
DC SERP on behalf of persons who were Members and were actively employed by the
Company on the effective date of the Trust Agreement or who become Members
thereafter, provided such persons or their survivors who are entitled to
benefits under the DC SERP are not U.S. Taxpayers. On the effective date of the
Trust Agreement, the DC SERP shall become a retirement compensation arrangement
within the meaning of the Income Tax Act.

Coverage in respect of benefits under the DC SERP by the Letter of Credit shall
cease once all benefits payable under the DC SERP on behalf of a person have
been paid. Coverage in respect of benefits under the DC SERP by the Letter of
Credit shall also cease with respect to all benefits when a Member becomes a
U.S. Taxpayer.

The amount of the Letter of Credit shall be determined in accordance with an
actuarial valuation performed in accordance with the Trust Agreement.

 

10

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

Coverage by the Letter of Credit for benefits payable under the DC SERP may be
combined with coverage for benefits payable under the DB SERP for Management
Committee Members of Domtar and the Supplementary Pension Plan for Designated
Managers of Domtar Inc.

If an event of Default occurs, benefits covered by the Letter of Credit shall be
settled in a lump sum amount and the 10 annual instalments option provided in
Section 3 shall no longer apply. Subject to the terms of the Trust Agreement,
the lump sum amount shall correspond to the DC SERP Notional Account if the
Member had completed two years of service as a Member at the date of Default,
and shall be nil otherwise.

b)

Where a Letter of Credit is issued or renewed in accordance with this Section 9,
the Company shall arrange with the issuer thereof to issue or renew, as the case
may be, the Letter of Credit in the name of the Trustee, to be held by the
Trustee as part of the Trust Fund.

c)

To secure the issuance or renewal of a Letter of Credit, the Company shall
contribute to the Trust Fund the amount that, after withholding and payment of
the Refundable Tax therefrom, is required by the issuer of the Letter of Credit
for the issuance or renewal of the Letter of Credit, as the case may be.

d)

On or before the Renewal Date of a particular Letter of Credit held by the
Trustee, the Company shall either:

 

 

i)

cause the issuer of the particular Letter of Credit to renew it on the same
terms and conditions as applied before the renewal;

 

ii)

substitute for the particular Letter of Credit another Letter of Credit on the
same terms and conditions as the particular Letter of Credit; or

 

iii)

contribute to the Trust Fund the face amount of the Letter of Credit or such
other amount required in accordance with the last actuarial valuation report.

 

e)

Where the Company does not comply with paragraph d) of this Section 9 or where
there occurs a Default, the Trustee shall forthwith demand payment under the
Letter of Credit.

 

 

 

 

 

11

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

f)

In this Section 9,

“Letter of Credit” means an irrevocable, standby, unsecured letter of credit
obtained from a Schedule 1 Canadian Bank or other lender with a term of one year
which names the Trustee as beneficiary permitted to draw down (an amount up to
the face amount) on the Letter of Credit on the occurrence of a Default or a
failure by the Company to comply with paragraph d) of this Section 9, and which
shall require the issuing bank or lender to withhold and remit to the Receiver
General the appropriate amount of Refundable Tax (provided that, notwithstanding
the foregoing, the first Letter of Credit issued in connection with this DC SERP
may have a term of less than one year);

“Renewal Date”, in relation to a Letter of Credit, means the date that is thirty
(30) days before the Letter of Credit is to expire.

 

g)

For more certainty, in the event that, for whatever reason, the assets of the
Trust Fund are insufficient to settle in full the benefits payable under the DC
SERP as and when they become due, notwithstanding any other provision of this
Section 9, the Company shall remain responsible for the payment of such
remaining benefits.

10.

Non-Alienation of Benefits

No benefit payable under the provisions of the DC SERP shall be in any manner
capable of anticipation, surrender, commutation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge; nor shall any such benefit be in any
manner subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit, except as specifically provided in any
applicable legislation.

11.

Conflicts or Inconsistencies

In the event of any conflict or inconsistency between the provisions of the DC
SERP and the provisions of the Base Plans, the provisions of the DC SERP shall
prevail.

12.

Amendments

The Company reserves the right to amend or terminate the DC SERP at any time.
Subject to Section 13.6, no change or termination shall adversely affect any
benefits that have accrued up to the effective date of such change, which
effective date shall not precede the date on which the change is communicated to
the Member. Notwithstanding the foregoing, any amendment to this DC SERP which
is the result of a change to the Base Plans shall take effect as of the same
date as applicable in respect of the amendment to the Base Plans.

 

 

12

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

13.

General Provisions

13.1

Currency

Notwithstanding anything to the contrary herein, all payments under the DC SERP
shall be in Canadian currency for Members employed in Canada, and in U.S.
currency for Members employed in the United States, in each case as of the last
date of employment with the Company. Any Annual Contribution Credit and any
future Notional Returns on such Annual Contribution Credit shall be in the
currency of the applicable Base Plan used for the determination of such Annual
Contribution Credit.

13.2

Withholding and reporting

All payments under the DC SERP are expressed on a pre-tax basis and shall be
subject to applicable withholding tax and reporting pursuant to applicable
legislation.

13.3

Interpretation

The DC SERP shall be interpreted, with respect to a Member, in accordance with
the laws of the same jurisdiction as applicable for purposes of the Member’s
employment agreement with the Company, which is in force at the relevant time,
or in the absence of an employment agreement, with the law of the Province of
Québec for a Member employed in Canada, and with the law of the State of South
Carolina for a Member employed in the United States.

 

13.4

Entire Agreement

Except to the extent expressly contemplated by the HR Committee at the time of
adoption of the DC SERP, the DC SERP supersedes and replaces any and all prior
plans, agreements, arrangements or understandings between the Company and the
Member regarding any retirement benefits to be provided to the Member in excess
of those that may be payable in accordance with the provisions of the Base
Plans.

13.5

Severability

Should any of the provisions of the DC SERP and/or conditions be illegal or not
enforceable, it or they shall be considered severable and the DC SERP and the
remaining conditions shall remain in full force and effect and be binding upon
the parties as though the said provision or provisions had never been included.

 

 

 

13

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

13.6

Enurement

The DC SERP shall enure to the benefit of and be binding upon the respective
successors of the parties hereto, and the heirs, administrators and legal
representatives of the Member.

13.7

Section 409A

Neither the Company nor any of its directors, officers or employees shall have
any liability to a Member in the event Section 409A applies to any benefit paid
or provided pursuant to the DC SERP in a manner that results in adverse tax
consequences for the Member or any of his or her beneficiaries or transferees.
The HR Committee may unilaterally amend, modify or terminate any benefit
provided under the DC SERP if it determines, in its sole discretion, that such
amendment, modification or termination is necessary or advisable to comply with
applicable U.S. law as a result of changes in law or regulation or to avoid the
imposition of an additional tax, interest or penalty under Section 409A.

13.8Claims Procedure

The HR Committee shall adopt claims procedures, with respect to Members who are
U.S. Taxpayers, in accordance with Department of Labor Regulations Section
2560.503-1.

14

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019

--------------------------------------------------------------------------------



[gpvyos1k14qw000002.jpg]

 

 



 

 

 

 

 

 

APPENDIX

Executives covered under a grandfathered SERP arrangement as at March 7, 2007

Steven Barker
Kevin Bélanger
Guy Boucher
Roger Brear
Gerald Gray
Timothy Houle
Gérard Lacombe
James Lenhoff
Martin Lorrion
Dominic Maiorino
Stewart Marcoux
Gildas Minville
Gilles Pharand
Raymond Royer
Louis Schiavone
Ross Stairs

Nicholas Willis

 

15

DC SERP for Designated Executives of Domtar
As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013, December 7, 2014,
December 7, 2016, and further on January 1, 2019